Citation Nr: 0020654	
Decision Date: 08/07/00    Archive Date: 08/17/00

DOCKET NO.  99-02 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a disability rating greater than 10 percent 
for a back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel


INTRODUCTION

The veteran had active duty from August 1986 to July 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.


REMAND

The veteran seeks entitlement to an increased disability 
rating for his service-connected low back disability.  Where 
a disability has already been service connected and there is 
a claim for an increased rating, a mere allegation that the 
disability has become more severe is sufficient to establish 
a well grounded claim.  Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994); Proscelle v. Derwinski, 2 Vet. App 629, 632 
(1992).  Accordingly, the Board finds that the veteran's 
claim for an increased rating is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.102 (1999).  

When a veteran submits a well grounded claim, VA has a duty 
to assist the veteran in developing facts pertinent to his 
claim.  38 U.S.C.A. § 5107(a); Epps v. Gober, 126 F.3d 1464, 
1469 (1997).  This duty includes the securing of pertinent VA 
or private medical records and the conduct of a thorough and 
comprehensive medical examination.  Robinette v. Brown, 8 
Vet. App. 69, 76 (1995).  

In August 1998, the veteran provided the RO with a VA Form 
21-4142, Authorization for Release of Information, to obtain 
his treatment records from the Chillicothe Correctional 
Facility where he is currently incarcerated.  He indicated 
that he was not able to obtain those records on his own.  The 
RO did not submit the release to the correctional facility 
before it expired.  In a July 1999 letter to the veteran, the 
RO explained the error and asked the veteran to submit the 
records or complete another VA Form 21-4142.  Although a 
review of the claims folder fails to demonstrate the veteran 
returned a completed form, the veteran indicates in a January 
2000 letter that he in fact submitted some VA forms (VA Forms 
21-22 and 21-4138) to the RO but never received a reply.  The 
Board finds that, in order to ensure compliance with the duty 
to assist, the RO should again attempt to secure the 
veteran's prison treatment records.   

In addition, the Board notes that, while incarcerated, the 
veteran underwent a VA orthopedic examination in October 
1998.  Review of the examination report shows that the 
examiner reported both that there was minimal restriction of 
motion of the lumbar spine and that range of motion was 
normal.  The report does not reflect the findings of range of 
motion in degrees (38 C.F.R. § 4.46).  Also, the examiner's 
comments as to pain on motion appear to reference the 
cervical spine, as opposed to the service-connected lumbar 
spine.  Finally, the electromyogram (EMG) and nerve 
conduction studies conducted in conjunction with the 
examination included findings of distal sensory neuropathy in 
both legs.  It is unclear from the evidence whether this 
neuropathy is associated with the back disability or is an 
unrelated disorder.  On remand, the RO should schedule the 
veteran for an examination to address these concerns.   

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should provide the veteran 
with a VA Form 21-4142, Authorization for 
Release of Information, and ask that he 
complete the form with the information 
necessary to secure his treatment records 
from the Chillicothe Correctional 
Facility.  The RO should emphasize to the 
veteran that his cooperation is required 
in order to secure these records.  After 
obtaining the release, the RO should 
attempt to secure those records and 
associate them with the claims folder.  

2.  The RO should, if possible, afford 
the veteran a VA orthopedic examination 
for the evaluation of his service-
connected low back disability.  The 
claims folder must be made available to 
the examiner for review prior to the 
examination.  The examination should 
include range of motion findings for the 
lumbar spine, expressed in degrees, as 
well as any other test or study deemed 
necessary by the examiner.  The examiner 
is asked to identify and describe any 
current low back symptomatology, 
including any functional loss associated 
with the low back due to more or less 
movement than normal, weakened movement, 
excess fatigability, incoordination, pain 
on movement, swelling, spasm, and 
deformity or atrophy of disuse.  If there 
is no evidence of any of the above 
factors on examination, the examiner 
should so state.  The examiner should 
also inquire as to whether the veteran 
experiences flare-ups.  If so, the 
examiner should describe, to the extent 
possible, any additional functional loss 
or loss of motion during such flare-ups.  

In addition, the examiner is specifically 
asked to review the claims folder, with 
particular attention to the report of the 
October 1998 VA examination, to include 
the report of the EMG and nerve 
conduction studies.  Based on the current 
examination and a review of the pertinent 
medical evidence of record, the examiner 
is asked to offer an opinion as to the 
likelihood that the distal sensory 
neuropathy previously shown is associated 
with the service-connected low back 
disability.  If the examiner is unable to 
provide the requested opinion, the report 
should so state.  Any opinion provided 
should be accompanied by a complete 
rationale. 

3.  The veteran is hereby advised the 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse consequences for his claim.

4.  After completing any necessary 
development in addition to that specified 
above, the RO should readjudicate the 
veteran's claim of entitlement to a 
disability rating greater than 10 percent 
for a back disability.  If the 
disposition remains unfavorable to the 
veteran, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case and 
afford the applicable opportunity to 
respond.   

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Board intimates no 
opinion as to the ultimate outcome of the veteran's claim.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran until notified.   

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


